COLEMAN, J
This suit was instituted by Alonzo White against the Mayor & Council of the City of Decatur, upon certain interest coupons which had been detached from the bonds. The ruling of the court overruling the demurrer to the complaint is not assigned as error, and we will not consider it. The defendant filed a number of pleas to the complaint, to all of which the court sustained the plaintiff’s demurrer! Only two assignments of error are insisted upon in the brief and argument of counsel for appellant, and we presume all other exceptions are waived.
The first plea is in the following language: “Now comes the defendant, and for answer to the complaint in above entitled cause says : 1. Each and every allegation is untrue.” Section 2675 of the Code provides that in actions of the character of the one at bar “the general issue is an averment that the allegations of the complaint are untrue.”- The plea under consideration is simply the plea of the general issue. The demurrer *390to this plea is '‘that the same is not verified.” The decisions of this court which were supposed to sustain the action of the trial court, in holding the demurrer to have been well taken, have been overruled — Louisville & Nashville R. Co., v. Trammell, 93 Ala. 352. The precise question has been adjudicated adversely to appellee.
The other assignment of error is without merit. We refer counsel in this cause to the case of Town of Brewton v. Spira, 106 Ala. 229, which disposes of some of the questions raised by the pleadings.
Reversed and remanded,